DETAILED ACTION

Telephonic Election/Restrictions – Groups
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a method for making giant unilamellar vesicles.
Group II, claim(s) 11-18, drawn to giant unilamellar vesicles.
As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.” Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features." Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art."

The special technical feature of Group I is a giant unilamellar vesicle comprising a bilayer with an inner and outer surface. The giant unilamellar vesicle of claim 11 does not appear to be novel in view of Moscho et al. (Proceedings of the National Academy of Science, Vol. 93, October 1996, pages 11443-11447). Moscho et al. (hereafter referred to as Moscho) is drawn to giant unilamellar vesicles and methods of preparation of said vesicles, as of Moscho, page 11443, title and abstract. Said liposomes have a bilayer comprising an outer surface and an inner lumen, as of Moscho, page 11445, figure 2, reproduced below.

    PNG
    media_image1.png
    582
    1371
    media_image1.png
    Greyscale

Figure 2F, reproduced above, shows the outer surface and inner lumen of the giant unilamellar vesicle. As such, Group II does not share a special technical feature with the instant claims of Group I. Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups I-II is broken.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder Information (Groups)
The examiner has required restriction between product or apparatus claims (Group II) and process claims (Group I). Where applicant elects claims directed to the product/apparatus (Group II), and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Telephonic Election
During a telephone conversation with Jeffrey Childers on 16 November 2021 a provisional election was made with traverse to prosecute the invention of Group II, claims 11-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Group I is not rejoined herein because Group II is not in condition for allowance.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
Information disclosure statements (IDSs) were submitted on 12 June 2020 and 28 October 2021. The examiner made various corrections in the IDS citations of various documents listed on the IDSs in order to provide the proper page numbers in the reference citations. See the attached PTO-1449 forms.


Claim Interpretation
Instant claim 11, which is an independent claim, recites the phrase “giant unilamellar vesicle.” Claim 16, which depends upon claim 11, recites that this giant unilamellar vesicle has a diameter from 1 nm to 1000 µm. For the purposes of examination under prior art, a unilamellar vesicle sized with a diameter from 1 nm to 1000 µm is understood by the examiner to be giant. This is the case regardless of 
Claim 11 also recites both a giant unilamellar vesicle and a microparticle. As best understood by the examiner, these refer to the same structure, and the microparticle of claim 11 is itself the giant unilamellar vesicle. This claim interpretation appears to be in line with the instant specification on page 6, paragraph 0024, reproduced below.

    PNG
    media_image2.png
    142
    593
    media_image2.png
    Greyscale

It appears that the giant unilamellar vesicles themselves are microparticles. As such, the instant claims are not understood to require a microparticle separate from said giant unilamellar vesicle.
Claim 12 recites “different lipid compositions.” For the purposes of examination under prior art, a giant unilamellar vesicle comprising more than one type of lipid, such as a giant unilamellar vesicle comprising both phosphatidylcholine and phosphatidylserine, is understood to read on this claim requirement.
Claim 15 recites a Markush group, wherein the language of the Markush group follows the pattern “selected from the group consisting of A, B, or C.” This claim language is understood to be proper, and is not subject to a rejection under 35 U.S.C. 112(b). See MPEP 2117(I), beginning of second paragraph in this section of the MPEP. 
Claim 17 recites a Markush group. The recited Markush group includes recitations such as “small organic molecules” and “small molecules.” These recitations are overlapping, but not the same, as the term “small molecules” can refer to small inorganic molecules as well as small organic molecules. This claim language does not result in the claims being indefinite. According to MPEP 2173.05(h)(I), the Markush group, "selected from the group consisting of amino, halogen, nitro, chloro and alkyl" should be acceptable even though "halogen" is generic to "chloro". Similarly, in this case, the Markush group reciting “small molecules” and “small organic molecules” is acceptable even though small molecules are generic to small organic molecules. A similar rationale is applicable regarding the broader claim term “nucleic acids” and narrower claim terms such as “oligonucleotides”, “DNA” or “RNA.” Nevertheless, a rejection of claim 17 under 35 U.S.C. 112(b) relating to a different issue is set forth below.
With regard to claim 18, the examiner notes that this is a product-by-process claim. Such claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. See MPEP 2113(I). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II).


Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites “A GUV [giant unilamellar vesicle] made by the methods of claim 1.” This appears to be grammatically incorrect because it uses improper singular-plural agreement. The claim should recite “the method of claim 1”, not “the methods of claim 1” in order for there to be proper singular-plural agreement. Appropriate correction is required.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the phrase “siRNA antibodies.” It is unclear if this recitation is drawn to siRNA or to antibodies, or a chemical combination thereof. For example, it is unclear if a composition comprising the required ingredients of claim 11 with siRNA but not antibodies in its lumen would fall within the scope of claim 17.



Claim Rejections - 35 USC § 102(a)(1) – Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moscho et al. (Proceedings of the National Academy of Science, Vol. 93, October 1996, pages 11443-11447).
Moscho et al. (hereafter referred to as Moscho) is drawn to giant unilamellar vesicles and methods of preparation of said vesicles, as of Moscho, page 11443, title and abstract. Said liposomes have a bilayer comprising an outer surface and an inner lumen, as of Moscho, page 11445, figure 2, reproduced below, with annotations added by the examiner explaining the location of the outer surface and inner lumen.

    PNG
    media_image3.png
    488
    1119
    media_image3.png
    Greyscale

As to claim 11, figure 2F, reproduced above, shows the outer surface and inner lumen of the giant unilamellar vesicle.
As to claim 12, the claim recites the same or different lipids. Moscho teaches different phospholipids, including L-α-phosphatidylcholine (lecithin), dipalmitoleoyl L-α-phosphatidylcholine, and α-arachidonoyl γ-palmitoyl L-α-phosphatidylcholine.
As to claim 13, Moscho teaches different phospholipids, including L-α-phosphatidylcholine (lecithin), dipalmitoleoyl L-α-phosphatidylcholine, and α-arachidonoyl γ-palmitoyl L-α-phosphatidylcholine. These read on the required phospholipids.
As to claim 14, Moscho teaches different phospholipids, including L-α-phosphatidylcholine (lecithin), dipalmitoleoyl L-α-phosphatidylcholine, and α-arachidonoyl γ-palmitoyl L-α-phosphatidylcholine. These read on the required phosphatidylcholine.
As to claim 16, Moscho teaches particles with a diameter on the order of about 10 µm, as of Moscho, page 11444, figure 1B, reproduced in part below.

    PNG
    media_image4.png
    480
    605
    media_image4.png
    Greyscale

As to claim 17, Moscho teaches γ-glutamyltransferase (EC 2.3.2.2), as of page 11443, abstract. This is an enzyme, and reads on the required protein.
As to claim 18, Moscho is drawn to a giant unilamellar vesicle. While the composition of Moscho does not appear to have been prepared by the same process as what is recited by the instant claims, this is insufficient to overcome the applied rejection. This is because claim 18 is a product-by-process claim, and product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. In this case, there is no evidence that the structure of Moscho is different than the structure that would have been produced from the claimed method steps. See MPEP 2113(I). Additionally, once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II). As this burden has not been met so far in prosecution, this rejection is applicable to claim 18.


Claim(s) 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carvalho et al. (Biophysical Journal, Volume 95, November 2008, pages 4348–4360).
Carvalho et al. (hereafter referred to as Carvalho) is drawn to giant unilamellar vesicles containing phosphatidylinositol(4,5)bisphosphate, also referred to as PIP2, as of Carvalho, page 4348, title and abstract. The composition of Carvalho was prepared in the following manner, as of Carvalho, page 4350, left column, relevant paragraph reproduced below.

    PNG
    media_image5.png
    341
    544
    media_image5.png
    Greyscale

As to claim 11, Carvalho teaches a lipid bilayer, as of Carvalho, page 4352, right column, bottom paragraph. The skilled artisan would have expected that a bilayer would have had a both an inner lumen and an outer surface, as required by the instant claims. 
As to claim 12, Carvalho teaches both phosphatidylcholine, cholesterol, and PIP2, as of Carvalho, page 4350, left column, section of text reproduced above. These are understood to read on the required different lipid compositions as they are different lipids.
As to claims 13-14, Carvalho teaches the phosphatidylcholine DOPC (dioleoyl phosphatidylcholine), as of Carvalho, page 4350, left column, section of text reproduced above. This reads on the required phospholipid of claim 13 and phosphatidylcholine of claim 14.
As to claim 15, Carvalho teaches PIP2, as of Carvalho, page 4350, left column, section of text reproduced above.
As to claim 16, Carvalho teaches a size from 5 µm to 40 µm, as of Carvalho, page 4348, right column, top paragraph.
As to claim 17, Carvalho teaches fluorescent lipids as tracers, as of Carvalho, page 4348, abstract. These are understood to read on the required imaging agents as they can be imaged using fluorescent methods.
As to claim 18, Carvalho is drawn to a giant unilamellar vesicle, as explained above. The composition of Carvalho does not appear to have been prepared by the same process as what is recited by the instant claims; for example, Carvalho does not teach using a long chain alkane non-polar solvent in the above-reproduced section of text but uses chloroform instead as a non-polar solvent. Nevertheless, this is insufficient to overcome the applied rejection. This is because claim 18 is a product-by-process 
The examiner additionally notes the following table from Carvalho, page 4349, Table 1, reproduced below.

    PNG
    media_image6.png
    451
    1124
    media_image6.png
    Greyscale

The above-reproduced table teaches MARCKS and POPS (1-palmitoyl-2-oleoyl-sn-glycero-3-phosphatidylserine), which read on various elements recited by claim 15.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612